Citation Nr: 1106567	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977 
and from December 1990 to July 1991.  He had additional periods 
of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that rating decision, the RO also denied claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus.  Service connection for those disabilities 
subsequently was granted in a Decision Review Officer Decision 
issued in February 2010.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of that proceeding is of record.


FINDING OF FACT

Residuals of a stroke were not present during active service or 
within one year of the Veteran's discharge from active service 
and are not etiologically related to his active service.


CONCLUSION OF LAW

Residuals of a stroke were not incurred in or aggravated by 
active service, and their incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Court of Appeals for Veterans Claims has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice regarding the 
effective-date element of the claim, by letter mailed in March 
2007, prior to the initial adjudication of the claim.

The record also reflects that service treatment records, service 
personnel records, and all available post-service evidence 
identified by the Veteran, to include Social Security 
Administration (SSA) records, have been obtained.  In addition, 
the Veteran has been provided with appropriate VA examinations 
and medical nexus opinions have been obtained.

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and any period 
of inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 
C.F.R. § 3.6 (2010).

When a veteran served for at least 90 days during a period of war 
and manifests brain hemorrhage or brain thrombosis to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
residuals of a stroke.  In written arguments and at the hearing, 
the Veteran and his representative argued that his stroke was 
caused by his hypertension and heart disease and that these 
conditions were diagnosed prior to his final discharge from the 
Army National Guard in August 2004.  The Veteran also argued that 
an in-service injury involving a machine gun caused him to have a 
heart attack and aneurysm and that his stroke is related to those 
conditions.

As noted above, the Veteran had two periods of active service.  
The first period lasted from September 1976 to May 1977 while the 
Veteran served in the U.S. Army.  The second period lasted from 
December 1990 to July 1991 while he served in the Army National 
Guard.  The remainder of his service included brief periods of 
active and inactive duty for training in the Army National Guard 
until his discharge in August 2004.

The Veteran does not argue, and the record does not show, that he 
experienced a stroke during any period of active service.  
Service treatment records reflect no complaint or treatment 
related to stroke, and reports of medical examination completed 
in March 1977, March 1980, November 1989, and April 1994 all show 
that clinical evaluation of his neurological system was normal.  
Moreover, the record clearly establishes that the Veteran did not 
experience a stroke until many years after the termination of his 
last period of active service.  The earliest evidence of stroke 
is a January 2005 private treatment record that reflects a 
diagnosis of probable transient ischemic attack, and the Veteran 
confirmed at the hearing that he did not experience a stroke 
until January 2005.

The Veteran does argue, however, that his stroke is related to 
service.  As noted, he testified that during service he was 
injured when a large machine gun struck him, causing a heart 
attack and aneurysm, and that his stroke is related to these 
disorders.  He also testified and argued in written statements 
that his stroke was caused by the hypertension and heart disease 
he experienced prior to his discharge from service.

The Veteran is competent to report that he was struck by a 
machine gun during service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, as a layperson without medical training, he 
is not competent to opine that this injury caused him to 
experience a heart attack and aneurysm.  Since heart attack and 
aneurysm are not conditions capable of observation by a 
layperson, the Veteran is not competent to diagnose them.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran also is 
not competent to render a medical opinion linking his stroke to 
his in-service injury and allegedly resultant heart attack and 
aneurysm.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion that his in-service injury is related to the 
stroke he experienced years later appears to be based entirely 
upon his unsubstantiated belief that such injury caused a heart 
attack and aneurysm.  As noted, the Veteran is not qualified to 
diagnose those disorders.  Moreover, although service treatment 
records clearly show that he was diagnosed with coronary artery 
disease during service, they do not show that he experienced 
either a heart attack or an aneurysm, or otherwise suggest that 
an in-service injury resulted in a cardiovascular condition or 
stroke.  There also is no post-service evidence of record 
supportive of the Veteran's belief.  See Bardwell v. Shinseki, 24 
Vet. App. 36 (2010).

The Veteran's argument that his stroke was caused by the 
hypertension and heart disease he developed prior to his 
discharge from service is consistent with the medical evidence of 
record.  However, as explained below, that argument does not 
provide a basis upon which service connection for residuals of a 
stroke may be granted.

A January 2009 VA examiner reviewed the claims folders, performed 
a clinical interview of the Veteran, and conducted a physical 
examination.  He then opined that the etiology of the Veteran's 
stroke was unknown.  However, he also noted that the Veteran had 
a history of smoking, coronary artery disease, cardiac 
arrhythmia, and hypertension and that these factors "have a high 
degree of correlation" with stroke.

A November 2009 VA examiner also reviewed the claims folders, 
performed a clinical interview of the Veteran, and conducted a 
physical examination.  She specifically noted the Veteran's 
reported in-service injury involving a machine gun.  The examiner 
then opined that the most likely causes of the Veteran's stroke 
"are his hypertension, years of heavy smoking, and 
hyperlipidemia."  She disagreed with the January 2009 examiner 
regarding the status of coronary artery disease as a risk factor 
for stroke and noted that coronary artery disease and stroke have 
many of the same risk factors: hypertension, smoking, 
dyslipidemia, diabetes mellitus, and family history.  The 
examiner concluded by noting that the only risk factor for stroke 
not present in the Veteran's case was diabetes mellitus.

In addition to the January 2009 and November 2009 VA examiners, 
an examiner for the SSA also evaluated the Veteran's stroke 
residuals in August 2005.  That examiner opined that the vascular 
disease of the carotid, and possibly the vertebral, arteries had 
resulted in the Veteran's stroke.

The competent medical evidence of record clearly establishes that 
the Veteran's stroke is related to his long history of smoking 
and to his other medical conditions.  Although service connection 
may be granted on a secondary basis for a disability caused or 
aggravated by a service-connected disability, here service 
connection only is in effect for bilateral hearing loss and 
tinnitus.  There is no lay or medical evidence linking the 
Veteran's stroke residuals to either of these service-connected 
conditions.  The Board also notes that service connection for 
both hypertension and coronary artery disease was denied by the 
RO in an April 2009 rating decision.  The Veteran did not 
initiate a timely appeal of that decision, and it became final.

In sum, there is no evidence showing that the Veteran experienced 
a stroke or the residuals of a stroke in service or within the 
applicable one-year presumptive period after the termination of 
his last period of active service, and the competent and credible 
evidence of record establishes that his stroke is related to his 
history of smoking and to his non-service-connected disabilities.  
Accordingly, since the preponderance of the evidence is against 
the claim, service connection for residuals of a stroke is not 
warranted.


ORDER

Service connection for residuals of a stroke is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


